DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Lines 6-7 recite “said polygonal hair areas…wherein said polygonal hair areas”, it is suggested to replace “said” with “the” in order to be consistent with the remainder of the claim which uses “the” to refer to previously recited features.
Claim 6 is objected to because of the following informalities: the claim states that a diagonal line 4.2 is drawn and its line tips are joined to line tips 1.1, however this is in disagreement with Figure 4 which shows that the line 4.2 intersects line 1.1 and not that the tips of each line is joined.  For purposes of examination, this limitation will be interpreted as meaning that line 4.2 is drawn diagonally in a direction that would tend to intersect with line 1.1. 
Claim 7 is objected to because of the following informalities: the claim states that a vertical line 7.1 is to be drawn from the apex.  This statement is in disagreement with Figure 2 which shows that the line 7.1 is drawn from the base of the triangular areas.  For purposes of substantive examination, “apex” will be interpreted as “base” of the triangular areas.
Claim 9, line 3
Claim 15 line 8 recites “the divided hair areas” suggest rephrasing as “the hair locks of the polygonal areas” for consistency.
Claim 16 line 1 recites “The method of aesthetic treatment of hair of claim 11”.  It is suggested to rephrase the aforementioned portion of line 1 as “The method of claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4-6, 8-9, and 15-17 are indefinite since the claims are using reference numbers with the intent of applying a structural meaning to said reference numbers.  Each claim must define the structure of the hair section or dividing line being recited.  Reference numbers within a claim are only a means for providing a reference to a specification’s drawings and do not provide structure to the claim, therefore the use of reference numbers in a claim without reciting the corresponding structure renders the claim indefinite since it is unclear whether the hair area or dividing line is the same or 
It is suggested to amend claim 1 as follows:
Line 4: “into fourteen polygonal hair areas”
Lines 10-11: “a. first, second and third hair areas (1, 2, 3) in the frontal portion of the scalp, where the first, second and third hair areas are rectangular;”
Lines 12-13: “b. fourth and fifth hair areas (4, 5) of triangular shape at a beginning of the parietal portion of the temporal portion, wherein the fourth and fifth hair areas are provided in a row; etc.
Line 15: “wherein a first and a second rectangular hair area (7, 8) of the four rectangular hair areas are located in the parietal portion”.
Line 16: “wherein a third and a fourth (6, 9) of the four rectangular hair areas are located at the parietal and temporal portions of the scalp”.
Line 20: “and two of the triangular hair areas (10, 12) are located”.
It is suggested to amend claim 4 as follows:
Line 1: “…wherein a first (1) of the three rectangular hair areas of step (a)…”
Lines 3-5: “drawing two parallel lines (1.2, 1.3) and a line (1.1) drawn perpendicularly thereto, joining the two parallel lines (1.2, 1.3).”
It is suggested to amend claim 5, line 2 as follows: “formed from the continuity of the perpendicularly drawn line”.
It is suggested to amend claim 8, line 2 as follows: “vertical lines (10.1, 10.2) from the horizontal line (7.2) drawn in claim 7”.
claim 9, lines 2-3 as follows: “from the middle of the horizontal line (11.1) formed in claim 8”.
It is suggested to amend claim 9, line 5 as follows: “drawing a line (14.1) perpendicular to the vertical line (13.1) in the occipital portion”.
It is suggested to amend claim 16, lines 2-3 as follows: “Wherein the hair product is applied on the second hair area of the row of four rectangular hair areas located in the parietal and temporal portions of the scalp after being applied in the first, third, and fourth of the four rectangular hair areas located in the parietal and temporal portions of the scalp”
Claim 11, line 4 recites “hair accessory selected from the group including consisting of”, thus the term “including consisting of” renders the claim indefinite since it is unclear what is or is not excluded from the subsequent list of hair accessories.  Suggest rephrasing as either “hair accessory selected from the group including…” OR “hair accessory selected from the group consisting of…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olivo (US2919702) in view of Marcotte (US4483354).
Regarding claim 1, Olivo discloses a method of hair treatment of an individual, comprising the steps of: distributing hair of the frontal, parietal, temporal and occipital portions of the individual’s scalp into a plurality of polygonal hair areas (1-27); wherein said polygonal hair areas comprise rectangular hair areas (7 of Figure 6; 9 of Figure 3; 4 and 1, on left side or right side of Figure 6; 5 and 1, on left side or right side of Figure 3; 6 on left side or right side of Figure 6; 8 on left side or right side of Figure 3; 9 on left side or right side of Figure 6; 12 on left side or right side of Figure 3; 10 and 11 and 12, left side or right side of Figure 6; 13, 14, and 15 left side or right side of Figure 3; 13-14 on both left and right side of Figure 6; 16-18 on both left and right side of Figure 3) and triangular hair areas (8 and 5 and 2, on left side or on right side of Figure 6; 10, 11, 6, 7, 3, and 2 on right side or on left side of Figure 3; 10-12 on left side or right side of Figure 6; 13-15 on right side or left side of Figure 3), and wherein the hair distribution step comprises the following steps: (a) distributing the frontal portion of the scalp into three rectangular hair areas (7 of Figure 6 OR 9 of Figure 3; AND 4 and 1, on left side of Figure 6 OR 5 and 1, on left side of Figure 3; AND 4 and 1, on right side of Figure 6 OR 5 and 1, on left side of Figure 3); (b) forming a row of two triangular hair areas (8 and 5 and 2, on left side or on right side of Figure 6; OR 10, 11, 6, 7, 3, and 2 on right side or on left side of Figure 3), at the beginning of the parietal portion of the temporal portion of 
Regarding claim 4, the combination of Olivo and Marcotte discloses the method of claim 1, as applied above.  Olivo further discloses wherein the hair area of step (a) is positioned in a center of the frontal portion using congruent points in the frontal portion of the scalp to the middle of the individual’s eyebrows, by drawing two parallel lines (refer to annotated Figure 6, below)4US Application No. 15/110,831Filed: July 11, 2016 and a line perpendicularly drawn thereto (refer to annotated Figure 6 below), joining the two parallel lines (refer to annotated Figure 6, below).

    PNG
    media_image1.png
    805
    1320
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Olivo and Marcotte disclose the method of claim 4, as applied above.  Olivo further discloses wherein the hair areas of step (a) are formed from the continuity of the perpendicular line to the edge of the scalp in both left and right temporal portions of the scalp (refer to annotated Figure 6, above where perpendicular line, 1.1, borders hair area numbers 4 and 1, which corresponds to claimed regions 2 and 3).
Regarding claim 6, the combination of Olivo and Marcotte disclose the method of claim 4, as applied above.  Olivo further discloses wherein step (b) consists of forming a vertical line (line that separates left side of scalp from right side of scalp, best shown in Figure 5) from the middle of perpendicular line formed in step (a), drawing from the vertical line, a diagonal line (line formed by shared sides of hair sections 11,7,3 and 12, 8, 11 on left side of Figure 3; line formed by shared sides of hair sections 8,5,2 and 9,6,3 on left side of Figure 6) toward the edge of the user scalp on both left and right temporal portions of the scalp by drawing the diagonal line in a direction that would tend to intersect with the perpendicular line of claim 4, forming the triangular hair area and, from vertical line that separates left side of scalp from right side of scalp, a diagonal line (line formed by shared sides of hair sections 11,7,3 and 12, 8, 11 on right side of Figure 3; line formed by shared sides of hair sections 8,5,2 and 9,6,3 on right side of Figure 6) 
Regarding claim 7, the combination of Olivo and Marcotte disclose the method of claim 1, as applied above.  Olivo further discloses wherein step (c) consists of drawing vertical line (line separating left side of scalp from right side of scalp, best shown in Figure 5) from the base of triangular hair areas by perpendicularly drawing an horizontal line (line separating combined hair sections 12,8,4 from combined hair sections 13-18 in Figure 3; line separating combined hair sections 9,6,3 from combined hair sections 10-14 in Figure 6) and two parallel vertical lines (line separating section 8 from section 4 on left side of Figure 3; line separating section 9 from section 6 on left side of Figure 6) on the left side and (line separating section 8 from section 4 on right side of Figure 3; line separating section 9 from section 6 on right side of Figure 6) on the right side for forming four rectangular hair areas.
Regarding claim 8, the combination of Olivo and Marcotte disclose the method of claim 7, as applied above.  Olivo further discloses wherein step (d) consists of drawing two vertical lines (line that separates section 12 from section 13 on both left and right sides of Figure 6; OR line that separates section 15 from section 16 on both left and right side of Figure 3) from the horizontal line drawn in claim 7 in located in the middle of the hair areas formed in step (c), followed by a horizontal line (line that separates combined sections 13-18 on both left and right sides from combined sections 19-23 on both left and right sides of Figure 3; OR line that separates combined sections 10-14 on both left and right sides from combined sections 15-19 on both left and right sides of Figure 6) perpendicular to lines (line that separates combined sections 10-12 on left side of 
Regarding claim 9, the combination of Olivo and Marcotte disclose the method of claim 8, as applied above.  Olivo further discloses wherein step (e) consists of drawing a vertical line (line that separates left side of scalp from right side of scalp, best shown in Figure 5) in the occipital portion of the scalp, from the middle of the line formed in step (d), drawing a line (line that separates combined sections 15-19 on left side from combined sections 20-23 on both left and right side of Figure 6; line that separates combined sections 19-23 on left side from combined sections 24-27 on both sides of Figure 3) perpendicular to and located between vertical line and the edge of the scalp located behind the left ear of the individual, and drawing a line (line that separates combined sections 15-19 on right side from combined sections 20-23 on both left and right sides of Figure 6; line that separates combined sections 19-23 on left side from combined sections 24-27 on both left and right sides of Figure 3) perpendicular to the vertical line, located between the vertical line and the edge of the scalp located behind 
Regarding claim 11, the combination of Olivo and Marcotte disclose the method of claim 1, as applied above.  Per the modification in claim 1, the method of applying a hair product as taught by Marcotte was incorporated into Olivo’s hair sectioning method wherein Marcotte discloses the divided hair areas are fixed in the head with a hair accessory selected from the group including, but not limited to: clips, hairpins, brooches, and hair ties (Marcotte teaches a clip, 16);   and/or the hair product is selected from the group consisting of: shampoo, conditioner, hair relaxant, hair straightener, hair restorer, hair tinting, hair dye, hydrating mask and thermal protector (Marcotte teaches a hair dye, refer to Column 3, lines 1-5).

Claims 1, 4-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US2518262) in view of Olivo (US2919702). 
Regarding claims 1 and 4-9, Wilson discloses a method of hair treatment of an individual, comprising the steps of distributing an individual’s hair of the frontal, parietal, temporal and occipital portions of the individual’s scalp into a plurality of polygonal hair areas (tress blocks 1-55, Figures 1-2, 15); and applying a hair product in the hair locks of the polygonal areas (Column 1, lines 9-11).  Refer additionally to Figures 1-15.  Wilson’s method involves separating a user’s hair into a plurality of polygonal areas in order to ensure that the hair product is applied evenly throughout a user’s scalp.  Wilson does not however explicitly disclose separating the hair into a plurality of rectangular and triangular polygons as recited in claims 1 and 4-9. 

 4US Application No. 15/110,831Filed: July 11, 2016 

    PNG
    media_image1.png
    805
    1320
    media_image1.png
    Greyscale

 
Regarding claim 15, the combination of Wilson and Olivo disclose the method of claim 6, as applied above.  Per the modification of claim 6, the hair was sectioned as .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wilson and Olivo as applied to claim 1 above, and further in view of Milady’s Standard: Cosmetology (Chapter 15: Chemical Texture Services, Pages 530-531).
Regarding claim 11, the combination of Wilson and Olivo disclose the method of claim 1, as applied above.  Wilson further discloses wherein the polygonal areas are fixed in the head with a hair accessory selected from the group including clips, hairpins, brooches, and hair ties (Wilson teaches hairpins, refer to Column 1, lines 20-21); the hair product is applied outside and inside of the hair locks on all hair root growth in the front, parietal, temporal, and occipital portions of the scalp (refer to Wilson, Column 3, lines 15-18 which states that each area of hair is “saturated” with the hair product, wherein saturated is understood to mean “thoroughly soaked” thereby providing the product on the inside and the outside).  The combination does not disclose the hair product applied in the hair locks of the polygonal areas of the scalp hair is removed from a length of a strand and held, for a few seconds, at a strand root; and the hair product is selected from the group consisting of: shampoo, conditioner, hair relaxant, hair straightener, hair restorer, hair tinting, hair dye, hydrating mask and thermal protector.  .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wilson, Olivo and Milady as applied to claim 11, above, and further in view of Standard (Standard Textbook of Cosmetology, Chapter 13, Chemical Hair Relaxing and Soft Curl Permanent).
Regarding claim 16, the combination of Wilson, Olivo and Milady disclose the method according to claim 11, as applied above.  The combination does not disclose applying the product to a rectangular hair area located on a right side of the parietal portion of the scalp after being applied to the adjacent rectangular hair areas of the parietal portion of the scalp.  Standard discloses a method for applying a chemical hair relaxer comprising separating a user’s scalp into a plurality of sections in preparation for chemical processing.  Standard discloses wherein the product is applied on the a rectangular hair  to further modify the aesthetic hair treatment process of the combination of Wilson, Olivo, and Milady to include a step of applying product to a rectangular hair area located on a right side of the parietal portion of the scalp after being applied to the adjacent rectangular hair areas of the parietal portion of the scalp as taught by Standard in order to alternate the order in which a hair product is applied to hair polygonal areas, based on a stylist or user’s desired application.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wilson and Olivo, as applied to claim 15 above, and further in view of Milady (Milady, Chapter 20, Chemical Texture Services, page 608).
Regarding claim 17, the combination of Wilson and Olivo disclose the method according to claim 15.  The combination does not disclose wherein the hair product is a hair relaxant or that the method further comprises applying and washing a shampoo after rinsing the hair relaxant; applying and washing an instant nutrient after rinsing the shampoo; and/or applying a hair cream after rinsing the instant nutrient.  Milady discloses a similar hair treatment method, where the hair treatment is a hair relaxant . 
Response to Arguments
Applicant's arguments filed 07/27/20 have been fully considered but they are not persuasive. 
Argument #1:
Olivo describes dividing an individual’s hair into approximately twice the number of units as applicant’s claims.  Olivo describes a method of cutting hair, not treating hair.  Multiple hair sections cannot simply be combined to meet the limitations of Applicant’s specific number and shape of the recited hair areas.


Response #1:
Olivo was cited to show that it is well-known in the art to section a user’s hair into multiple, manageable areas so as to ensure adequate treatment of all of the user’s hair.  Regardless of whether the sectioning is performed for cutting or for applying a hair product, it is well-known in the art that each process requires sectioning a user’s hair.  
Additionally, Olivo alone demonstrates that it is well-known in the art to determine an appropriate number of polygonal areas for sectioning a user’s hair depending on a user’s head size (refer to Column 3, lines 38-39), and additionally by comparing Figures 3 and 6, wherein a user’s hair is divided into differing numbers of sections based on an intended hair operation and that the number of sections of hair are only exemplary and not limiting (refer to Column 4, lines 46-54).  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine multiple hair areas of Olivo to arrive at the hair areas of the claimed invention, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Argument #2:
Olivo cannot meet the limitation of Applicant’s loose lock because the loose lock is specifically configured for testing hair product.
Response #2:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies loose lock is configured for testing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The purpose of the loose lock is not required by the claim limitations, only the presence of a loose lock, which is clearly taught by Olivo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moore (US2015/0059543).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799